Name: 2014/645/CFSP: Political and Security Committee Decision EUCAP NESTOR/2/2014 of 24 July 2014 on the acceptance of third States' contributions to the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: Africa;  Asia and Oceania;  cooperation policy;  international affairs;  transport policy
 Date Published: 2014-09-06

 6.9.2014 EN Official Journal of the European Union L 267/7 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP NESTOR/2/2014 of 24 July 2014 on the acceptance of third States' contributions to the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (2014/645/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (1), and in particular Article 10(3) thereof, Whereas: (1) Pursuant to Article 10(3) of Decision 2012/389/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of proposed contributions by third States. (2) Following the recommendation on a contribution from Australia by the Civilian Operations Commander, the contribution from Australia should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution from Australia to the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) is accepted and is considered to be significant. 2. Australia is exempted from financial contributions to the budget of EUCAP NESTOR. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 July 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 40.